DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. US 2009/0201803 A1 (hereinafter referred to as “Filsfils”) in view of Buchanan et al. US 2018/0069908 A1 .
As to claim 1, Filsfils teaches a multicast service processing method, comprising:
receiving, by an access device (figure 1A, “116”, “122”; figure 1B, “146”; figure 2A, “212”), an on-demand request sent by a program terminal (¶79: “…node receiving a join message from a receiver…Upon receiving a multicast join message (e.g., IGMP, PIM join) from a receiver at a node…”; figure 9A, “900”);
separately sending, by the access device, the on-demand request to a multicast source device through a first uplink port of the access device (¶79: “…the node sends a multicast join message (e.g., PIM join) on a primary path (e.g., to primary incoming interface (RPF) neighbor node 148 on join path 153 in FIG. 1B…”; figure 9A, “901”) and a second uplink port of the access device (¶79: “…The node also sends out an alternate multicast join message on a backup path (e.g., IGP-downstream neighbor node 144 on alt join path 155 in FIG. 1B, counterclockwise CP join from node 518 in FIG. 5) (step 902). The primary path is preferably the RPF path and the backup path the non-RPF path…”; figure 9A, “902”), so that the multicast source device sends a first multicast packet and a second multicast packet based on the on-demand request (¶79: “…The node receives duplicate multicast data from the source node (data from the primary path and redundant data from the backup path) (step 904)…”; figure 9A, “904”);
receiving, by the access device, the first multicast packet through the first uplink port of the access device, and receiving the second multicast packet through the second uplink port of the access device (¶79: “…The node receives duplicate multicast data from the source node (data from the primary path and redundant data from the backup path) (step 904)…”; figure 9A, “904”);
obtaining, by the access device, a multicast data stream based on attribute information of the first multicast packet and attribute information of the second multicast packet (¶79: “…The node drops (i.e., does not transmit) packets from the backup data path (step 906). The backup data may be dropped 
sending, by the access device, the multicast data stream to the program terminal (¶85: “…In another embodiment, the packet sequence numbers for packets received on the primary and secondary data paths are compared. The node forwards the first packet received regardless of whether the packet was received on the primary or secondary data path…”).
Although Filsfils teaches “A multicast service processing method…to the program terminal,” Filsfils does not explicitly disclose “wherein…the second multicast packet”.
However, Buchanan teaches wherein the access device simultaneously handles the first multicast packet and the second multicast packet to obtain the multicast data stream, and the handling of the access device includes simultaneously counting each receiving time of the first multicast packet and the second multicast packet (¶¶41-44, and 46; figures 5-6: receiving device 500 simultaneously handles first packet of primary multicast stream and second packet of redundant multicast stream, the handling including simultaneously parsing first packet and second packet each having a timestamp and sequence number and aligning frames using TOF (top of frame) indicator from timecode generator and skew between received frames).

As to claim 2, Filsfils in view of Buchanan teaches the method according to claim 1. Filsfils further teaches wherein the attribute information is sequence information; and
the obtaining, by the access device, of the multicast data stream based on attribute information of the first multicast packet and attribute information of the second multicast packet comprises:
obtaining, by the access device, the multicast data stream based on sequence information of the first multicast packet and sequence information of the second multicast packet (¶85: “…packet sequence numbers…”).
As to claim 3, Filsfils in view of Buchanan teaches the method according to claim 1. Filsfils further teaches wherein the obtaining, by the access device, of the multicast data stream based on attribute information of the first multicast packet and attribute information of the second multicast packet comprises:
determining, by the access device, a first receiving time of the first multicast packet with first sequence information and a second receiving time of the second multicast packet with the first sequence information; and
obtaining, by the access device, the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time (¶85: “…packet sequence numbers…are compared…The node forwards the first packet received…”).
As to claim 4, Filsfils in view of Buchanan teaches the method according to claim 2. Filsfils further teaches wherein the obtaining, by the access device, of the multicast data stream based on attribute information of the first multicast packet and attribute information of the second multicast packet comprises:
determining, by the access device, a first receiving time of the first multicast packet with first sequence information and a second receiving time of the second multicast packet with the first sequence information; and
obtaining, by the access device, the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time (¶85: “…packet sequence numbers…are compared…The node forwards the first packet received…”).
As to claim 5, Filsfils in view of Buchanan teaches the method according to claim 3. Filsfils further teaches wherein the obtaining, by the access device, of the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time comprises:
obtaining, by the access device, the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time and the first receiving time or the second receiving time is less than a time threshold (¶83: “…If the timer expires…”; ¶84).
As to claim 6, Filsfils in view of Buchanan teaches the method according to claim 3. Filsfils further teaches further comprising:
obtaining, by the access device, the earlier received first multicast packet with second sequence information and the earlier received second multicast packet with the second sequence information 
As to claim 7, Filsfils in view of Buchanan teaches the method according to claim 3. Filsfils further teaches wherein after the obtaining, by the access device, of the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time, the method further comprises:
deleting, by the access device, the later received second multicast packet with the first sequence information or the later received first multicast packet with the first sequence information (¶79: “…The node receives duplicate multicast data from the source node (data from the primary path and redundant data from the backup path) (step 904). The node drops (i.e., does not transmit) packets from the backup data path (906)…”; ¶85: “…The node forwards the first packet received regardless of whether the packet was received on the primary or secondary data path…”; figure 9A, “906”).
As to claim 8, Filsfils in view of Buchanan teaches the method according to claim 4. Filsfils further teaches wherein after the obtaining, by the access device, of the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time, the method further comprises:
deleting, by the access device, the later received second multicast packet with the first sequence information or the later received first multicast packet with the first sequence information (¶79: “…The node receives duplicate multicast data from the source node (data from the primary path and redundant data from the backup path) (step 904). The node drops (i.e., does not transmit) packets from the backup data path (906)…”; ¶85: “…The node forwards the first packet received regardless of whether the packet was received on the primary or secondary data path…”; figure 9A, “906”).
As to claim 9, Filsfils in view of Buchanan teaches the method according to claim 5. Filsfils further teaches wherein after the obtaining, by the access device, of the earlier received first multicast packet with the first sequence information or the earlier received second multicast packet with the first sequence information when the first receiving time is different from the second receiving time, the method further comprises:
deleting, by the access device, the later received second multicast packet with the first sequence information or the later received first multicast packet with the first sequence information (¶79: “…The node receives duplicate multicast data from the source node (data from the primary path and redundant data from the backup path) (step 904). The node drops (i.e., does not transmit) packets from the backup data path (906)…”; ¶85: “…The node forwards the first packet received regardless of whether the packet was received on the primary or secondary data path…”; figure 9A, “906”).
As to claim 10, claim 10 is rejected the same way as claim 1.
As to claim 11, claim 11 is rejected the same way as claim 2.
As to claim 12, claim 12 is rejected the same way as claim 3.
As to claim 13, claim 13 is rejected the same way as claim 4.
As to claim 14, claim 14 is rejected the same way as claim 5.
As to claim 15, claim 15 is rejected the same way as claim 6.
As to claim 16, claim 16 is rejected the same way as claim 7.
As to claim 17, claim 17 is rejected the same way as claim 8.
As to claim 18, claim 18 is rejected the same way as claim 9.
As to claim 19, Filsfils in view of Buchanan teaches the method according to claim 1.
Buchanan further teaches wherein the access device includes a first queue, a second queue and an output queue, the first queue stores the first multicast packet, the second queue stores the second multicast packet (¶¶44, 46, and 54; figures 5-7: first packet recorder 524 includes first buffer that stores 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Filsfils in view of Buchanan by including “wherein…the simultaneously counted receiving times” as taught by Buchanan for the same rationale as set forth in claim 1 (Buchanan, ¶¶42-44; figures 5-6).
As to claim 20, Filsfils in view of Buchanan teaches the method according to claim 19.
Buchanan further teaches wherein a time threshold for receiving of the first multicast packet and the time threshold for receiving of the second multicast packet are simultaneously calculated such that the calculated time threshold is further considered for the packet to be forwarded to the output queue from the first queue or the second queue (¶¶42, 44, 46, 48, 50, and 52; figures 5-6: in addition to packet timestamp and sequence number, the TOF indicator and skew between the streams is used to write the first packet and the second packet to dual port memory such that the simultaneously received and timestamped first and second packets are aligned properly when mapped to the dual port memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Filsfils in view of Buchanan by including “wherein…or the second queue” as taught by Buchanan for the same rationale as set forth in claim 1 (Buchanan, ¶¶42-44; figures 5-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN T VAN ROIE/               Examiner, Art Unit 2469